/0H-f5
        COURT    OF   CRIMINAL      APPEALS




  PETITION      FOR   DISCRETIONARY         REVIEl


          WITH    A   PETITION      BRIEF




                                                       COURT OF CRWAL APPEALS
                  MANUEL    PENA,
            [Appellant Pro Se]                             SEP 18 2015
                         US .
                                                        Abel Acoste, Clerk
            THE    STATE    OF   TEXAS




TRIAL   COURT    CAUSE    NO.     2009-CR-1438-A
    COA   CASE     NO.     13-14-00175-CR
    107th    JUDICIAL      DISTRICT      COURT
          CAMERON      COUNTY,     TEXAS

          Hon.    BENJAMIN       EURESTI

                                                       FILED IN
                                               COURT OF CRIMINAL APPEALS
                                                       SEP 18 2015

                                                     Abel Acosta, Clerk
                                            TABLE    OF    CONTENTS   PAGE


IDENTIFICATIONS                OF    THE   PARTIES                    77
INDEX    OF    AUTHORITIES


STATEMENT          OF    THE    CASE
                                                                      J—
ISSUE    PRESENTED
        The court of                Appeals   did err by holding
        that       the       Appellant's      Sixth       Amendment
        waiver          was    valid.


STATEMENT          OF    THE    FACTS


SUMMARY       OF    THE       ARGUMENT
                                                                      ill
STANDARD       OF       REVIEW
                                                                      Ail
ARGUMENT
                                                                      J{_
HARM    ANALYSIS                                                      s
PRAYER                                                                s
CERTIFICATE             OF    SERVICE                                 s




                                                      (i)
                              IDENTIFICATION     OF   THE   PARTIES




APPELLANT       Pro    Se

Manuel       Pena
TDCO    #1910565
Conn ally      Unit
R99FM632
Kenedy , Texas          78119




CAMERON       COUNTY    DISTRICT      ATTORNEY

Luis    V.    Saenz
964    E.    Harrison       St,
Brownsville,          Texas       78520




                                            (ii)
                            INDEX   OF    AUTHORITIES


                                                         PAGE

Bremer v,   State 430 U.S. 3B7, 97S.Ct. 1232 (1977) :.   y
Carter v. State 309 SU3d 31 (Tex.Crim.App. 2010)         _3
Douthitt 931 5LJ2d at 257                                _3
Fulminante 499 U.S. at 296, 111 S.Ct. at 1257
                                                         W
Guzman v. 5tate 955 SU2d 85 (Tex.Crim.App 1997)          X
Herrera 241 SU3d at 526                                  S
Hill v. Bartlette 181 SU3d 541 (Tex. App. 2005)          ^/
Jones 119 SU3d at 777                                    S
Kirby v. Illinois 406 U.S. 682 (1972)                     y
Martinez 272 SU3d at 619                                 £~3
Miranda v. arizona 384 U.S. 436                          %'$
Patterson v. Illinois 487 U.S. 285 (19B6)                */
Seibert 542 U.S. at 622                                  3
State v. ross 32 SU3d B53 (Tex.Crim.App. 2000)            7
St.George v. State 237 SU3d 720 (Tex.Crim.App. 2007)     «#
Upton v. State B53 SW2d 553 (Tex.Crim.App. 1993)         S
U.S. v. Polanco 93 F3d 555 (9th Cir. 1996)


     STATUTES


Texas Code of Criminal Procedures 38.22
                                                         fL
Texas Rules of Appellate Procedures      44.2            5_




                                         (iii)
                                          STATEMENT          OF    THE       CASE



NATURE       OF    THE    CASE           Appellant          was    charged          by    indictment               for    the
                                         offense       of capital             murder.

TRIAL    COURT            107th         Judicial       District          Court

                          Cameron         County,       Texas
                          Hon.      Benjamin       Euresti,             Presiding             Judge

PROCEEDINGS               Appellant         pleaded          "Not       Guilty"          to    the    offense            of

                          capital         murder.           A jury was             selected for                  the    trial
                          on the merits,               guilt/innocence phase.                               On February
                          24,      2014,    the    trial began,                and.continued until
                          February         27,    2014,       when., a        verdict          was •reached.

TRIAL COURT DISPOSITION:                         The jury found Appellant guilty of
                                                 capital murder.                    The       trial         judge sente
                                                 nced       Appellant          to       LIFE       without         parole       in
                                                 the    Texas          Department             of    Criminal            Justice


The   trial        court       granted      Mr.    Pena's          Motion          as    to    the    first            state

ment,    considering               that    the    State conceded                   the    point,            but    denied
Mr.   Pena's        Motion         to   Suppress        as    to       his    second statement.
(25 R. P.74,             lines 13-23) .

                                             ISSUE          PRESENTED                                 •-.   ••

        THE       COURT       OF   APPEALS       DID    ERR       BY    HOLDING          THAT       APPELLANT'S

        SIXTH       AMENDMENT           WAIVER     WAS       VALID.

                                           STATEMENT          OF       FACTS

        On    April       20,      2009    Law    Enforcement                Officers          in    San         Benito,
Texas were          investigating a murder                        case       that occurred the                     day
before.           (25    R.    P. 10,      lines 1B-21).                 Investigators then prepared
a   complaint           and    affidavit         for    a    warrant          of    arrest          for      Mr.       Pena.

(25 R. P.28,             lines 14-24;            State's Exhibits 5 and 6).                                  Officers
informed          Mr.    Pena      of his    Miranda          warnings             six    minutes, after                 his
arrest.           (25    R. P.39).          Mr.    Pena requested and                         was    provided
court-appointed counsel.                         (25    R. P.43,             lines 14-21;             P.53,            lines
5-14).        He was          approached by Law               Enforcement Officers who                                 obtained
a statement from him.                      (25    R. P.53,             lines 15-22;                P.54-55,            lines
24-4 ).           Mr.    Pena,      without the benefit of counsel,                                  unilaterally
                                                  Page 1 of "5
waived his right to have counsel present.                               (25 R.   P.54, lines
6-10; P.55, lines 1-2; P.57, lines 6-9).                                After he gave his first
statement, he was transferred to the Cameron County Jail (25 R.
P.45, lines 7-18). The process continued while in jail (25 R. P.45,
lines 1-3). Officer Morales testified that after he gave his first
statement "we just continued following up information". (25 R. P.45,
lines 1-3).         Ten days after the transfer he waived his sixth amend
ment right to the assistance of counsel (25 R. P.46, lines 13-22).
He did so by sending a note                      (State's Exhibit 10).                After the
Officers took his statements, no efforts were made by the Officers
to determine of an attorney.                       He did not know he could, have an
attorney present.               (25 R.^R .57, lines 20-24), see alsocross-exam-
ination of Officer Morales (25 R. P.57-58,                               lines 20-25).

                                    SUMMARY       OF   T.HE    ARGUMENT

        Appellant states that the note                         he sent to police officers
requesting to speak with them and his second statement, like his
first should have been excluded from evidence at trial because they
were obtained in violation of his sixth amendment right to- counsel,
More specifically, eventhough there is a purported waiver of right
to    counsel,     his       waiver      was    invalid because          his   sixth    amendment
right to counsel had attached, he was represented,by court-appointed
counsel      at   the    time      of    the    waiver,       and he    made   the waiver    without
the   benefit of counsel.                  Upton v . State 853 5W2d 55 3 (Tex.                   Crim.
App. 1993);        Miranda v.            Arizona 304 U.S. 436, B6 S.Ct. 1602 (1986).

                                         STANDARD      OF     REVIEW
                                        of. Motion     to     Suppress

        Individuals subjected to custodial police questioning in Texas
are   protected         by   the    U.S.       Supreme      Court   decision     in    Miranda    v.
Arizona and by Ar.ticle 38.22 of the Tex. Code Crim. Proc.                                       Herrera ,
241 SW3d at 526 (stating that both Articles 38.22 and Miranda apply
when persons are in custody and being interrogated).                                     In Miranda,
the   U.S.    Supreme Court held that                    "when an       individual is taken into
custody and is subjected to questioning,                               the privilege against self-
incrimination is jeopardized."                         Id U.S. at 478, Id S.Ct.             at 1630.

                                                Page   2 of     5
Consequently,          such questioning                requires          that the          person be       informed
of his right to remain silent and his right to an attorney.                                                     Id at
479, 86 5.Ct. at 1630.                    After the Miranda warnings have been given,
a ."person may then knowingly and voluntarily waive his rights.                                                      Id.
"But unless and until such warnings and waiver are demonstrated by
the prosecution at trial,                      no    evidence obtained as a result of .
interrogation can             be used against him."                       Id.        Evidence obtained as
a result of a custodial interrogation without such warnings- and
waiver is inadmissible under- the fifth amendment..- See Id. at 494,
86    S.Ct.   at 163B.         It    is    also       inadmissible             under       Art.3B.22 sect.             2
of the    Tex.       Code   Crim.     Proc.          (version       2005).           An    accused who          is
held in custody must be given Miranda warnings prior to questioning
or the State is generally "required to. forfeit the use of any state
ment obtained          during the interrogation                         during, its         case-in-chief."
Martinez 272 Shi 3d at 619 n.10 (citing Ml ran da 384 U.S. at 444,                                            86 S.Ct.
at 1612).        Appellant states the police deliberately used a two-step
interrogation technique of "question first warn later",                                                 in a calc
ulated way       to undermine the                   Miranda warning.                 See    Carter v.-State
309    SW3d 31,36 (Tex.             Crim.       App.       2010);       see also Martinez 272 S.W.3d
at 623 (quoting Seibert 542. U.S. at 622, 124 S. Ct. at 2616) Kennedy,
J.concurring.

        Under    similar circumstances,                      in   Jones        v.    State , The         Texas. Court
of Criminal Appeals held that the appellant was "clearly in.custody"
for purposes of Miranda 119 S.W.3d 766, 771-72,776 (Tex .Crim .App . 2003 ) .
The    defendant       in   that    case        was    under      arrest        and       incarcerated          for

outstanding          traffic    warrants             and   for ••possession., of             a controlled
substance when he was interviewed,                            id at 771 .             While incarcerated,
he    had given two         statements              implicating himself in-a murder                         and had
received Miranda warnings for both.                               Id.-        Nine or Ten          days later,
he    was questioned          while       in    jail about two                extraneous murders                on
the basis of          information obtained by investigators.                                      Id.     He was
not given       Miranda warnings                before being             confronted with                the state
ments    of his       "good    friend,          Ricky      Red    Roosa",           and    told    Roosa    had

named him       as    primarily       responsible             for       the   murders.            Id.     The
Court of      Criminal        Appeals          stated:       Jones 119 S.W.3d at       771-72.           See

Dowthitt 931 S.W.2d at 257 (holding custody began when appellant

                                                Page       3 of     5
admitted to his presence during murders).

                                 ARGUMENT


        Attachment of sixth amendment right to counsel as defined by
Subsection 38.22 of the Tex. Code of Crim.            Proc.

       The State's opinion -agreed that appellant was correct in- stat
ing that his sixth amendment right to counselattaches att he
initiation of adversarial proceedings.             See pg 6.of the State's
brief.      In Texas "A" person is entitled to the.help of a lawyer
at or after the time that judicial proceedings have been initiated
against him - whether by way of formal •charg.e, preliminary hearing.,
indictment, information, or arraignment. Kirby V.Illinois 406 U.S
682(1972). Thus, once a person has been charged and has become
an accused the custodial interrogation must cease until.an attorney
is present to assist. Patterson v. Illinois 487 U-..S. 285, 290
(19S6); Upton jj . State 853 5W2d 54B (Tex.Crim.App. 1993).. The
existance of an attorney-client relationship can be- shown by
proving the existance of a contractual relationship established
"explicity or by conduct". Hill v. Bartlette 181 S.W.3d 541, 547
(Tex App. - Texarkana 2005) no pet.
       After appellant was arrested pursuant to a valid arrest
warrant, the adversarial process began (25 R. P. 39)..             He trigger
ed his sixth, amendment right by asking for appointed counsel when
he was taken before a magistrate judge.             (25 Rawle 39).   His request
for counsel was signed, and as the State, conceded-, he had an
attorney at this point.      (25 R. P.43).         Appellant's sixth amend
ment right to counsel attaches at the initiation of the adversarial
proceedings..     Brewer v. Williams 430U.S. 387, 398; 97 S. Ct. 1232
(19 7 7).

       This   Court should use a bifurcated standard of review.          See
St.George v. State 237 SW.3d 720, 725 (Tex.Crim.App. 2007).             This
Court should review de novo mixed questions of law and fact not
falling within that category. See State v. Ross 32 S.W.3d 85 3, 856
(Tex.Crim.App 2000)(citing Guzman v. State 95 5 SU2d 85, 89 (Tex.Crim
App.   1997).




                               Page   4   of   5
                                                  HARM       ANALYSIS


        The    admission          into       evidence             of    a       statement         taken    in    violation

of    Miranda       rights       is    constitutional                   error subject               to    Harmless       Error

Review under Tex.Rules                      App.       Proc.       44.2(a);            Jones 119 S.W.3d at       777.
In    such    a case,       reversal             is    required unless                   this ..Court determines
beyond       a reasonable             doubt       that the             failure         to    suppress'the             state
ment    did    not    contribute             to       the    jury's verdict.,                     Tex. R.Apo.P.         44.2
(a);    Jones 119 S.W.3d at 777.                          In the context of a Miranda                              violation
this    Court must          judge the magnitude.of                               the   error       in    light of       the
evidence       as    a whole          to    determine             the       degrea       of prejudice            to    the
defendant resulting from the error.                                         Id. -(.quoting. U.S.               V. Polanco
93    F3d 555,562-63 (9th Cir.                         1996).
        A defendant's             own       confession             is       probably         the    most       probative
and    damaging       evidence             that       can    be    admitted            against          him.     The    actor

himself,       the    most knowledgeable                      and       unimpeachable               source       of inform
ation    about       his    oast       conduct.              Cert ainly .. confe s s ion s have                   profound
impact on       the. jury,            so    much       so    that we             may   justifiably doubt its
ability to          put them out of                   mind,       even if told to do                     so.     (quoting
Fulminante 499 U.S.                   at 29 6, 111 S. Ct.             at 1257).
        Appellant          has    shown that he                   is    entitled            to    relief deemed          just.

                                                         PRAYER

        Appellant          PRAYS       for       this       Court       to       use   the       correct       standard.



                                       CERTIFICATE                OF    SERVICE


        On this the //                      day of           i^/y,                     , 2015, Appellant sent
this    PDR    with    Petition             to    the:

Court    of    Criminal          Appeals
P.O. Box 12308             Capitol          Station
Austin, Texas              78711

Attn:        Abel    Acosta,          Court       Clerk

                                                                                   Respectfully            submitted,




                                                                                   Appellant Pro Se #1910565
                                                                                   Connally         Unit
                                                                                   399      FM    632
                                                                                   Kenedy , Texas               78119


                                                      Page    5 of          5
                           NUMBER 13-14-00175-CR


                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MANUEL PENA,                                                              Appellant,




THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 107th District Court
                          of Cameron County, Texas.


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Benavides and Perkes
                Memorandum Opinion by Justice Benavides

      A Cameron County jury found appellant Manuel Pena guilty of capital murder, see

Tex. Penal CodeAnn. § 19.03(a)(2) (West, Westlaw through 2013 3d C.S.), and he was
sentenced to life imprisonment without the possibility of parole.   By one issue, Pena
asserts that the trial court erred in denying his motion to suppress statements made in
violation of his Sixth Amendment right to counsel.            We affirm.

                                        I.        Background1

        The State alleged that Pena murdered Ramon Pinon while in the course of

committing or attempting to commit a burglary of Pinon's habitation. See id.                       Before

trial, Pena filed a motion to suppress two statements that Pena provided to the police

following his arrest.

        At the suppression hearing, the State called Martin Morales, Jr., a former detective

and current chief of police for the San Benito Police Department.                Morales testified that

he took part in the Pinon homicide investigation, after Pinon's body was discovered on

April 19, 2009. Morales testified that on April 20, 2009, Cecilia Paz entered the police
department with information about the Pinon murder. According to Morales, Paz told
him that Pena arrived at her residence on April 19 and "began speaking about the incident

that occurred ... the day before."           Paz later identified Pena through a photo lineup.        Paz

told Morales that Pena attempted to sell her a small CD radio, a small television set, and

an electric circular saw.       Paz indicated that she had purchased the circular saw from

Pena.    Morales further testified that these items were the same items reported missing

from Pinon's residence.        Paz told Morales that Pena had told her that "he had beaten up

a [Spanish word for old man]". Pinon's son, Ramon Pinon Jr., provided a statement to
police and identified a Black &Decker circular saw, retrieved from Paz, as belonging to

his father.




         1 As this is a memorandum opinion, and the parties are familiar with the facts, we will recite only
the relevant facts necessary for the disposition of this appeal. See Tex. R. App. P. 47.4.
      Morales applied for an arrest warrant and attached a "complaint affidavit," as well

as other documents, including the statements from Paz and Pinon Jr.      An arrest warrant

was issued on April 20, 2009, and Pena was arrested later that evening.       Shortly after

his arrest, police read Pena his Miranda warnings.     See Tex. Code Crim. Proc. Ann. art.

38.22 (West, Westlaw through 2013 3d C.S.).        On April 21, 2009, Pena appeared before

a magistrate, and Pena requested court-appointed counsel.         See id. art. 15.17 (West,

Westlaw through 2013 3d C.S.).

      After his arrest and request for court-appointed counsel, Pena made two

statements to the San Benito police—the first on April 22, 2009 and the second on April

30, 2009.   The trial court ordered the April 22nd statement suppressed, after the State

stipulated at the suppression hearing that it was inadmissible. The April 30th statement,

however, was the result of Pena sending police a handwritten note asking to speak to

them about the investigation "without [his] attorney present." The State argued that the

second statement was the product of Pena's "free will" and after his Miranda warnings

were read to him four times.      The trial court agreed with the State and denied Pena's

motion to suppress his April 30th statement.

       The trial proceeded, and after four days of receiving evidence and arguments, the

jury found Pena guilty of capital murder. The trial court assessed Pena's punishment at
life imprisonment without parole in the Texas Department of Criminal Justice-

Institutional Division.   This appeal followed.

                                 II.    Motion to Suppress

       By his sole issue, Pena asserts that the trial court erred in failing to suppress his
April 30th statement to police because it was obtained in violation of his Sixth Amendment

                                               3
right to counsel.2

A.     Standard of Review

       In reviewing a trial court's ruling on a motion to suppress, we must view the

evidence in the light most favorable to the trial court's ruling.          Johnson v. State, 414
S.W.3d 184, 192 (Tex. Crim. App. 2013); State v. Garcia-Cantu, 253 S.W.3d 236, 241

(Tex. Crim. App. 2008). When the trial court does not make explicit findings of fact, we

infer the necessary factual findings that support the trial court's ruling if the record

evidence (viewed in light most favorable to the ruling) supports these implied facts.

Johnson, 414 S.W.3d at 192.

       Motions to suppress are reviewed pursuant to a bifurcated standard under which

the trial judge's determinations of historical facts and mixed questions of law and fact that
rely on credibility are granted almost total deference when supported by the record. Id.
But when mixed questions of law and fact do not depend on the evaluation of credibility
and demeanor, we review the trial judge's ruling de novo.             Id. (citing State v. Kerwick,

393 S.W.3d 270, 273; Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997)).

        Both parties acknowledge the trial court did not file findings offact and conclusions
of law.     However, we agree with the State's concession that such findings are
unnecessary because the issue on appeal is not related to disputed facts, but turns upon

an application of law to facts, whose resolution does not turn on an evaluation of credibility




       2Although Pena asserts that his statement was obtained in violation of his Sixth Amendment right
to counsel, his arguments appear to challenge his right to counsel under the Fifth Amendment.
Accordingly, we will analyze it as such.
and demeanor.     See Guzman, 955 S.W.2d at 89.      Accordingly, we will conduct a de

novo review of this issue.


B.      Discussion

        Pena argues that "even though there is a purported waiver of right to counsel"

related to his April 30th statement, such a waiver is invalid because he was represented

by counsel at the time he made the purported waiver and made the waiver without the

benefit of counsel.   We disagree.

        The United States Supreme Court devised a prophylactic rule in Edwards v.

Arizona, 451 U.S. 477,484 (1981) designed to "protect an accused in police custody from

being badgered by police officers." Oregon v. Bradshaw, 462 U.S. 1039, 1044 (1983);
see Cross v. State, 144 S.W.3d 521, 526 (Tex. Crim. App. 2004) (recognizing the

Edwards rule and the reasoning behind it).      Simply stated, "an accused . . . having

expressed his desire to deal with police only through counsel, is not subject to further
interrogation by the authorities until counsel has been made available to him, unless the
accused himself initiates further communication, exchanges or conversation with the

police." Edwards, 451 U.S. at 484.     Thus, under Edwards, a defendant's "discomfort"
in dealing with police without the guiding hand of counsel is presumed to persist unless
the suspect himself initiates further conversation about the investigation. Cross, 144
S.W.3d at 526 (citing Arizona v. Roberson, 486 U.S. 675, 684 (1988)). But the Supreme
Court has also explicitly stated that a suspect is not "powerless to countermand his
election" to speak only with the assistance ofcounsel. Id. (citing Edwards, 451 U.S. at
485).    The Supreme Court clarified the Edwards rule and established a two-step
 procedure to determine whether a suspect has waived his previously invoked right to

                                            5
counsel.   Id. at 526-27 (citing Oregon v. Bradshaw, 462 U.S. 1039 (1983) (plurality op.)).

The first step requires proof that the suspect himself initiates further communication with

the authorities after invoking the right to counsel.   Id.   The second step requires proof

that, after he reinitiates communication with authorities, the suspect validly waives the

right to counsel voluntarily, constituting a knowing and intelligent relinquishment or

abandonment of a known right or privilege, depending upon the particular facts and

circumstances surrounding the case, including the background, experience, and conduct

of the accused.   Edwards, 451 U.S. at 482; Cross, 144 S.W.3d at 527.

       The critical inquiry at this stage of the proceedings then turns to whether Pena was

further interrogated before he reinitiated conversation with law enforcement officials.   Id.

at 529 (citing Willie v. Maggio, 737 F.2d 1372, 1384 (5th Cir. 1984)). If he was not, the

Edwards rule is not violated.    Id.; see also McCarty v. State, 65 S.W.3d 47, 52 n.6 ("Of

course, if the arrestee reinitiates the conversation, the Edwards rule is satisfied."). The

court of criminal appeals further explained the Edwards rule in the following manner,

which we find helpful:

       A suspect's invocation of his right to counsel acts like a protective Edwards
       bubble, insulating him from any further police-initiated questioning. Only the
       suspect himself can burst that bubble by both initiating communications with
       police and expressly waiving his right to counsel. Once that bubble is burst,
       however, Edwards disappears, and the police are free to reinitiate any
       future communications and obtain any further statements as long as each
       statement is voluntarily made after the waiver of Miranda rights.

Cross, 144S.W.3dat529.

       Theday after Pena's arrest, he appeared before a magistrate and requested court-
appointed counsel. At that point, it was presumed under Edwards that Pena invoked his
Fifth Amendment right to counsel and did not want to deal with the police without the
"guiding hand of counsel" present.        See Edwards, 451 U.S. at 484-85; Cross, 144
S.W.3d at 526.     As a result, the State conceded at the suppression hearing that Pena's

first statement to police on April 22nd was unconstitutional, which obligated the trial court

to suppress that statement.      However, eight days later, Pena voluntarily sent police a

witnessed handwritten note that stated the following:

       I Manuel Pena would like to talk to S.B.P.D. about my case. I do this on my
       free will. I defrt have not promise nothing [sic] in return, .without out my
       attorney present [strikethrough in original]

       As a result of Pena sending this note, the presumption that Pena chose not to

speak to police without the assistance of counsel under Edwards disappeared. See id.

at 529.     Furthermore, prior to making his April 30th statement to police, Pena knowingly

and intelligently relinquished several of his rights in writing, including his right: (1) to "have

a lawyer present to advise [him] either prior to any questioning or during any questioning;
(2) to have a lawyer appointed "prior to or during any questioning; (3) "to remain silent
and not make any statement at all and that any statement [made by him] may be used in

evidence against [him] at trial;" and (4) "to terminate [the] interview at any time." Pena
also acknowledged that he understood all ofthe aforementioned rights, and did not wish
to consult with a lawyer. Finally, he, again, in writing waived his right to counsel and

right to remain silent.

          We conclude that the protections provided under Edwards disappeared in this case

because Pena himself initiated further communication with the police through his

handwritten note, despite invoking his right to counsel nine days prior, and after
reinitiating that communication, Pena validly waived his right to counsel voluntarily,
constituting a knowing and intelligent relinquishment and abandonment of his rights.

                                                 7
See Edwards, 451 U.S. at 482; Cross, 144 S.W.3d at 527.       Accordingly, the trial court

did not err in denying Pena's motion to suppress his April 30th statement.   We overrule

Pena's sole issue on appeal.

                                  III.   Conclusion


      We affirm the trial court's denial of Pena's motion to suppress.



                                                              GINA M. BENAVIDES,
                                                              Justice



Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the
25th day of June, 2015.